Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
                                             Status of the Application
1. Claims 1-20 are pending and are considered for examination.
                                                           Priority
2. This application filed on March 12, 2020 claims priority benefit of US 62/816,627 filed on March 15, 2019.
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gocke et al. (US 2011/0039265).

     obtaining a sample from a subject that has been treated for cancer (para 0015, 0047-0054, 0117: indicating extracting extra-cellular or cell-free tumor derived nucleic acid from plasma or serum sample from a cancer subject, wherein the cancer subject (human) is treated for cancer (para 0021, 0030-0031, 0118-0124); and 
amplifying from the sample at least one nucleic acid that comprises a passenger mutation (translocation) comprising a fusion (bcl-2/IgH or bcl-abl her2/neu fusion gene), thereby detecting residual cancer in the subject (para 0021-0024, 0042, 0066).
        With reference to claims 3-4, Gocke et al. teach that the amplifying step comprises a first primer that is complementary to a first sequence in the at least one nucleic acid and a second primer that is complementary to a second sequence in the at least one nucleic acid, the first sequence and second sequence flanking the fusion and the amplifying step comprises a polymerase chain reaction (para 0066, 0118-0124).
         With reference to claims 5-8, Gocke et al. teach that the nucleic acid is DNA  wherein the DNA is cell-free DNA and the sample is selected from blood plasma serum or liquid biopsy (para 0028, 0099).
      With reference to claim 9, Gocke et al. teach that the amplifying step comprises amplifying a plurality of nucleic acids, each of the plurality of nucleic acids comprising a passenger mutation comprising a fusion (para 0042, 0066).
       With reference to claim 10, Gocke et al. teach  the cancer is selected from the group consisting of breast cancer, colon cancer, gastric cancer, glioblastoma, leukemia, liposarcoma, liver cancer, lung cancer, lymphoma, medullablastoma, melanoma, 
       With reference to claims 11-12, Gocke et al. teach that the method further comprising detecting the at least one nucleic acid and the detecting step comprises one selected from the group consisting of electrophoresis, chromatography, and fluorescence (para 0020).
      With reference to claim 13, Gocke et al. teach that the method further comprising enriching the sample for the at least one nucleic acid (para 0027, 0035, 0054).
With reference to claims 15-16, Gocke et al. teach that the method further comprising providing a report comprising information wherein the information comprises one selected from the group consisting of therapeutic efficacy of a prior cancer treatment in the subject, a suggested course of therapy for the subject, and a prognosis for the subject (para 0030-0031).
        With reference to claims 17-20, Gocke et al. teach that the at least one nucleic acid is detectable in a sample obtained from the subject prior to treatment of the subject for cancer wherein the at least one nucleic acid is not detectable in a sample obtained from the subject prior to treatment of the subject for cancer and the at least one nucleic acid is not detectable in a sample obtained from the subject following treatment of the subject for cancer wherein the passenger mutation is associated with cancer in
another subject (para 0123-0124). For all the above the claims are anticipated.

Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gocke et al. (US 2011/0039265) in view of Lee et al. (Oncogene 2017, Vol. 36, p. 6823-6829, 2017).
     Gocke et al. teach a method detecting residual cancer in a subject as discussed above. Although Gocke et al. teach enriching the target nucleic acids using endonucleases (para 0027, 0035, 0054), Gocke et al. did not specifically teach enriching by using Cas endonuclease or guide RNA.
     Lee et al. teach a CUT-PCR, CRISPR mediated method for detecting target DNA wherein the method comprises use of CRISPR endonucleases comprising CRISPR endonuclease (CAS) or guide RNA wherein the CRISPR endonuclease with gRNAs specific to wild type target DNA are cleaved,  depleting the wildtype DNA while the target DNA sequences with mutations (tumor DNA) are protected thereby enriches the target DNAs comprising mutations (page 6824, paragraph 1-3 on the right hand column, page 6825, line 1-16 and paragraph 1 on the left hand column).
        It would have been a prima facie obvious to one of the ordinary person skilled
in the art before the effective filing data of the invention to modify the method of Gocke  with the step of enriching target DNA comprising mutations with Cas endonuclease or guide RNA as taught by Lee et al. to improve the sensitivity of amplification of the target nucleic acids. The ordinary person skilled in the art would have motivated to combine .
Claim Rejections - 35 USC § 101
6.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


                Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims 1-20 are directed to judicial exception without significantly more. The claims 1-20 recite a method for detecting residual cancer in a subject, a process, a statutory category. Claims 1-20 recite a judicial exception (law of nature or natural phenomenon) without significantly more because claims recite detecting passenger mutation (translocation, insertion or deletion) comprising fusion and correlation the detected mutation in detecting residual cancer in the subject, said correlation is considered as a law of nature or natural phenomenon, said natural phenomenon exists in nature. This judicial exception 
                                                  Conclusion
                    No claims are allowable.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637